ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-044, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that MARC Z. PALFY of FREEHOLD, who was admitted to the bar *33of this State in 1999, and who has been temporarily suspended from the practice of law since October 26, 2012, pursuant to Orders of the Court filed September 27, 2012, and June 26, 2013, should be censured for violating RPC 1.15(d) (recordkeeping violations), and RPC 8.1(b) (failure to cooperate "with disciplinary authorities), and good cause appearing;
It is ORDERED that MARC Z. PALFY is hereby censured; and it is further
ORDERED that MARC Z. PALFY remain suspended from the practice of law pending his compliance with the determinations of the District IX Fee Arbitration Committee in IX-2011-0075F, IX-2012-0009F, IX-2012-0012F, IX-2012-0035F and IX-2012-0074F, and pending the payment of the ordered sanctions to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.